UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-33715 OKANA VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 20-2881151 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Moliere No. 222, Torre de Oficinas, Col. Los Morales Polanco, Delgacion Miguel Hidalgo, Mexico City, Mexico N/A (Address of principal executive offices) (Zip Code) 775-636-6986 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. x YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 3,525,000 common shares issued and outstanding as of May 9, 2013. PART I — FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS Page(s) Unaudited Balance Sheets as of March 31, 2013 and December 31, 2012 F-1 Unaudited Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2013 and 2012 and the Period from May 9, 2005 (Inception) through March 31, 2013 F-2 Unaudited Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 and the Period from May 9, 2005 (Inception) through March 31, 2013 F-3 Notes to Unaudited Financial Statements F-4 2 OKANA VENTURES, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Current Liabilities Accounts payable $ $ Notes payable to stockholder Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT Common stock, par value $0.0001, 100,000,000 shares authorized and 3,525,000 shares issued and outstanding at March 31, 2013 and December 31, 2012 Additional paid-in capital Deficit accumulated during the exploration stage ) ) Cumulative other comprehensive loss ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited financial statements. F-1 OKANA VENTURES, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended May 9, 2005 March 31, (Inception) to March 31, 2013 INCOME $
